In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-16-00073-CR
                                 ________________________


                                JIMMY ZAVALA, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 137th District Court
                                    Lubbock County, Texas
            Trial Court No. 2012-433,926; Honorable John J. McClendon III, Presiding


                                          August 11, 2016

                              ABATEMENT AND REMAND
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      In April 2012, pursuant to a plea bargain, Appellant, Jimmy Zavala, was

convicted of evading arrest or detention with a vehicle,1 for an offense allegedly

committed on January 22, 2012.             Appellant was assessed a two-year sentence,

suspended in favor of three years community supervision.                On April 28, 2015,

Appellant’s community supervision was revoked and he gave timely notice of appeal.

      1
          TEX. PENAL CODE ANN. § 38.04 (West Supp. 2015).
       In reviewing Appellant’s brief, it has come to this court’s attention that the trial

court’s original judgment and judgment revoking community supervision reflect that

Appellant was convicted of a state jail felony.            Effective September 1, 2011, the

Legislature amended section 38.04(b) of the Texas Penal Code to elevate evading

arrest or detention with a vehicle to a third degree felony.2 See Rodriguez v. State, No.

07-14-00407-CR, __ S.W.3d __ (Tex. App.—Amarillo August 8, 2016, no pet. h.).

Accordingly, we now abate this appeal and remand the cause to the trial court to correct

both judgments to reflect a third degree felony in the summary portion under Degree of

Offense and to delete “State Jail Facility” from the referenced punishment.


       The trial court clerk is directed to file the corrected judgments in a supplemental

clerk’s record on or before August 25, 2016. Appellant shall have 30 days following the

filing of the supplemental clerk’s record to file an amended brief, should he elect to do

so. If a supplemental brief is not filed, for purposes of calculating the deadline for filing

the State’s brief in accordance with Rule 38.6 of the Texas Rules of Appellate

Procedure, Appellant’s current brief will be deemed as having been filed on the filing

deadline for Appellant’s supplemental brief.


       It is so ordered.


                                                             Per Curiam


Do not publish.




       2
          Section 38.04(b) of the Penal Code was amended three times in the span of four days in May
2011. See Act of May 23, 2011, 82nd Leg., R.S., ch. 391, § 1, 2011 Tex. Gen. Laws 1046; Act of May
24, 2011, 82nd Leg., R.S., ch. 839, § 4, 2011 Tex. Gen. Laws 2110, 2111; Act of May 27, 2011, 82nd
Leg., R.S. ch. 920, § 3, 2011 Tex. Gen. Laws 2321, 2322.